


110 HJ 74 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Gohmert
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to marriage.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by conventions in three-fourths of the several States:
			
				 —
					Marriage in the United States shall consist
				only of a legal union of one man and one
				woman.
					.
		
